UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-Q [X] QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 FOR THE QUARTERLY PERIOD ENDED: March 31, 2013 [ ] TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 Commission File Number 0-50584 LD Holdings, Inc. (Exact name of registrant as specified in its charter) Nevada 98-0335555 (State of Incorporation) (IRS Employer Identification No.) 1070 Commerce Drive Building II, Suite 303 Perrysburg, OH (Address of principal executive office) (Zip Code) Registrant's telephone number, including area code: (419) 873-1111 Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). Yes [ ] No [X] Indicate by check mark whether the Registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the Registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. Yes [X] No [ ] As of May 17, 2013 24,945,351 shares of Common Stock were issued and outstanding and 974,156 preferred shares outstanding. Transitional Small Business Disclosure Format (check one): Yes [ ] No [X] Part 1. Financial Information LD Holdings, Inc. Consolidated Balance Sheets March 31, December 31, Assets (unaudited) Current Assets Cash $ $ Prepaid Expenses Inventory Total Current Assets Equipment, net of accumulated depreciation Total Assets $ $ Liabilities and Stockholder's Impairment Current Liabilities Accounts payable and accrued expenses $ $ Accrued interest payable Accrued interest payable - related parties Promissory notes payable Promissory notes payable - related parties Total Current Liabilities Stockholders' Impairment Common stock, par value $0.001; 900,000,000 shares authorized 24,945,351 (2013) and 24,945,351 (2012) shares issued and outstanding, respectively Preferred stock, par value $0.001; 10,000,000 shares authorized 974,156 shares issued and outstanding Additional paid in capital Accumulated deficit ) ) Total Stockholders' Impairment ) ) Total Liabilities and Stockholders' Impairment $ $ The attached notes are an integral part of these consolidated financial statements. 1 LD Holdings, Inc. Consolidated Statements of Operations (Unaudited) Three Months Ended March 31, Net Sales Total Net Sales Cost of Sales Gross Profit Selling, General & Administrative Expenses Operating Loss ) ) Other Income (Expense) Interest expense ) ) Total Other Income (Expense) ) ) Net Loss $ ) $ ) Loss per share, basic and diluted $ ) Weighted Average Common Shares Outstanding The attached notes are an integral part of these consolidated financial statements. 2 LD Holdings, Inc. Consolidated Statements of Cash Flows (unaudited) Three Months Ended March 31, Cash Flows From Operating Activities: Net Loss $ ) $ ) Adjustments to Reconcile Net Loss to Net Cash Used by Operating Activities: Depreciation Shares issued for services - Changes in Operating Assets and Liabilities Inventory ) Accounts payable and accrued expenses Accrued interest payable Accrued interest payable - related parties Net Cash (Used) in Operating Activities ) ) Cash Flows From Investing Activities Purchase of equipment - Net Cash (Used) in Investing Activities - Cash Flows From Financing Activities Proceeds from related party notes payable Proceeds from common stock issuance - Net Cash Provided by Financing Activities Net Increase/ (Decrease) in Cash and Equivalents Cash and Equivalents at Beginning of Year Cash and Equivalents at End of Year $ $ Supplemental Disclosure of Cash FlowInformation: Cash Paid for Income Taxes $ - $ - Cash Paid for Interest $ - $ - The attached notes are an integral part of these consolidated financial statements. 3 1.Nature of Organization LD Holdings, Inc. (the Company), formerly Leisure Direct, Inc., was formed on January 1, 2000 under the name of ePoolSpas.com, Inc.The formation was effected by the issuance of 1,750,000 shares of the Company's common stock for the intangible assets of the former operating companies, Olympic Pools, Inc. and Preferred Concrete Placement, Inc.The Company is located in Perrysburg, Ohio. In October 2010, as part of a broader plan, the Company opened the first of a series of diners it plans to open in the Midwest.It closed its diner in Monroe, Michigan at the end of August, 2011 and opened a new diner in Toledo, Ohio in October, 2011.The diners cater to the baby boomer generation with a family orientation. 2. Basis of Presentation The accompanying financial statements included herein have been prepared in conformity with accounting principles generally accepted in the United States of America and pursuant to the rules and regulations of the Securities and Exchange Commission ("SEC").For further information, refer to the financial statements and footnotes thereto included in the Company's annual report for Form 10-K for the year ended December 31, 2012.In the opinion of management, all adjustments (consisting of normal recurring accruals) considered necessary for a fair presentation have been included.Operating results for the three month period ended March 31, 2013 are not necessarily indicative of the results that may be expected for the year ended December 31, 2013. 3. Going Concern The accompanying financial statements have been prepared assuming that the Company will continue as a going concern.The Company incurred a loss of $125,495 during the three months ended March 31, 2013.Also, as of March 31, 2013, the Company had $5,845 in cash, and current liabilities exceeded its current assets by $4,313,016. Management's plans include raising additional funding from debt and equity transactions that will be used for acquisitions that should in turn increase sales.Also, the implementation of strong cost management practices and an increased focus on business development should result in the elimination of the operating losses suffered and improvement of cash flows; however, any results of the Company's plans cannot be assumed.These financial statements do not include any adjustments that might result from the outcome of this uncertainty. 4. Commitments and contingencies The Company leases its office space from a related party, Capital First Management, Inc., through common management and ownership, on a month-to-month basis.Rent expense for the quarter ended March 31, 2013 and 2012 was $7,500 each quarter. The Company entered into a lease agreement with an unrelated entity in February 2011 with an effective date in April 2011.The agreement was for a term of three years. Future minimum rental payments under leases are as follows: $ Total $ Rent expense was $7,050 and $6,000 for the quarter ended March 31, 2013 and 2012, respectively. 4 Item 2.Management's Discussion and Analysis When used in this Form 10-Q and in future filings by LD Holdings, Inc. (hereinafter "LD Holdings") with the Securities and Exchange Commission, the words or phrases "will likely result," "management expects," "LD Holdings expects," "will continue," "is anticipated" or similar expressions are intended to identify "forward-looking statements" within the meaning of the Private Securities Litigation Reform Act of 1995.Readers are cautioned not to place undue reliance on any such forward-looking statements, each of which speaks only as of the date made. These statements are subject to risks and uncertainties, some of which are described below. Actual results may differ materially from historical earnings and those presently anticipated or projected.LD Holdings has no obligation to publicly release the results of any revisions that may be made to any forward-looking statements to reflect anticipated events or circumstances occurring after the date of such statements. Introduction This document contains forward-looking statements, including statements regarding the Company's strategy, plans for growth and anticipated sources of capital and revenue.The Company's actual results may differ dramatically from those anticipated in these forward-looking statements.The differences may be result from one or more of the risk factors described below or from events that we have not foreseen. Risk Factors LD Holdings has very limited financial resources.In order to implement its business plan, we will have to raise capital.If we are unsuccessful in raising capital, our business will not grow. Because of its limited operating history, LD Holdings has little historical financial data on which to base its plans for future operations.Management will have to budget capital investment and expenses based, in large part, on its expectation of future revenues.If those expectations are not met, LD Holdings Inc. may exhaust its capital resources before it achieves operational stability. Corporate Strategy LD Holdings, Inc., (Symbol LDHL), has developed a business model that seeks to capitalize on the massive transfer of generational assets as the “Baby-Boomer” generation transitions from the ownership of small businesses into retirement.The Baby-Boomer generation is represented by almost 78 million individuals born between 1946 and 1964.Over the next 20 years as these Baby-Boomers are retiring, there are going to be businesses worth trillions of dollars that need to be sold by this Boomer generation. Historically, the sellers typically wanted to provide minimal or no financing to the buyer.These types of transactions were too large for most individuals to finance, too risky for banks based upon the company’s individual merits (as opposed to the buyer’s personal balance sheet) and too small to interest most institutional investors (hedge funds and private equity groups) to consider.The lack of liquidity makes it difficult to raise funds privately from anyone but friends and relatives. The company seeks to take a seemingly negative funding situation and turn it into a positive one.Many of these Baby Boomer businesses being sold, whether the sellers want to or not, will be forced to provide a major portion, or all, of the financing in order to sell their businesses or will be forced to sell them below their true market value in order to get the business sold. The company plans to focus its efforts on becoming a “known buyer” of small companies that meet its acquisition criteria, which it intends to widely distribute to business sellers directly and to others on its websites.The 5-Year Plan is to accumulate at least 45 of these small companies and to slowly meld them into cohesive business units.Using $8.33 million of revenues as an average in years 1 through 3, and $10 million of revenues as an average in years 4 and 5, would result in consolidated total revenues of $420 Million by the end of year 5. The company’s objective, through aggressive use of the Internet, is to put an outside investor base in place that shares the company’s vision and objectives while the search for acquisitions is being conducted.The company will stress on its affiliated websites and in its investor information that it is looking for long-term investors who are willing to hold their positions for a year or more. The company plans to acquire at least 3 companies with $25 million sales and EBIT of $2.5 million.At 15 x EBIT, this would place a market capitalization of $37 million on the company.In order to accomplish its objectives, and as explained in the next section, the company has developed a 4-Step Process in which to accomplish its plans. 5 Current Business Operations LD Holdings, Inc., (Symbol LDHL), is a Financial and Management Holding Company that has identified a significant business opportunity that will fill a void in the small business world.That void is the sale and transfer of businesses from one generation (the Baby Boomer) to the next. With over 25 million small businesses in the USA and 15 trillion dollars of businesses to be sold over the next 15-20 years, there will be many opportunities for wealth generation.The following services will be needed: 1* There will be a need for Marketing, Sales and other Business Services to prepare the businesses for sale. 2* There will be a need for buyers for these businesses. 3* There will be a need for entrepreneur managers to manage these businesses. 4* There will be a need for the financing of these businesses. LD Holdings, Inc., as a Financial and Management Holding Company, will take advantage of this opportunity and manage the portfolio companies in which LD Holdings, Inc. will have varying percentages of ownership. LD Holdings, Inc. will concentrate on businesses with sales between $2 million and $20 million and EBIT between $500,000 and $3 million.This is where the real void exists. Owners of these businesses have a difficult time getting full value because the financing of these companies is too large for most individuals to finance, too risky for banks based upon the company's individual merits (as opposed to the buyer's personal balance sheet) and too small to interest most institutional investors (hedge funds and private equity groups) to consider.A lack of liquidity makes it difficult to raise funds privately from anyone but friends and relatives. LD Holdings, Inc. will provide the following services: 1* The Marketing, Sales and Other Business Services represent specifically target services to position client companies for both sales and profit growth in preparation for their eventual sale.The lead service involves the client company outsourcing some portion of the sales function to us as an Independent Sales Organization (ISO).This enhances the value of the company because it is no longer dependent upon the selling management's relationship with the company's customers.We provide this service under a variety of formats and compensation arrangements.Typically, these are long-term joint-venture marketing efforts that result in recurring revenue streams to the company.The auxiliary consulting services provided include helping the client company to finance its growth and to prepare it for sale under the most advantageous terms possible to the client.In many cases, we will participate in the incremental value created. 2* LD Holdings, Inc. maintains an ongoing data base of businesses for sale.This allows the company to look for synergistic opportunities to combine one or more acquisition candidates at some future date.This database also provides the company with a historical perspective of different industries and distribution channels along with any type of geographical variation in the valuation of businesses. 3* LD Holdings, Inc. maintains a database of individuals with specific backgrounds and expertise that will be available for both acquisition evaluation, and strategizing the post-acquisition business model for each potential acquisition candidate, once the financial aspects of the transaction are determined.Particular attention will be given to developing relationships with those entrepreneurs and managers that want to perform in a results-driven environment, which has the associated incentives in place to create personal wealth for them and an above average return for the company's stockholders.What distinguishes these individuals is that they are self-motivated, looking for a rewarding opportunity and are willing to put in whatever time is needed. 4* LD Holdings, Inc. maintains an ongoing data base of investors that share the company's vision and objectives.The company is looking for long-term investors who are willing to hold their positions for a year or more for superior rates of return.Investors that want to participate in ground floor investment opportunities that the company's Business Model represents have a special wealth building vehicle available to them.The company's stock is thinly traded with a relatively small float.This will allow the company to look for synergistic opportunities to combine one or more acquisition candidates. Boomer's Diner, Inc., a Michigan corporation and wholly owned subsidiary ofLD Holdings, Inc. (LDHL), opened for business in Monroe, Michigan in October, 2010.On August 28, 2011, the company closed its Monroe, Michigan diner, and onOctober 17, 2011, the company opened a Boomers Diner in Toledo, Ohio.The location is ideally suited for our Diner Model as an end cap of a commercial shopping center, with plenty of parking and on a main thorough fare.As part of the Boomer's Diner Business Plan, the diner is modeled after a "local" diner which has proven successful over the last six years, located near the Company's Headquarters in Perrysburg, Ohio. This subsidiary's business plan compliments the business plan of LDHL, which is to help facilitate the transfer of "Baby Boomer" businesses in the $2-$20 million annual sales range to younger generations.Collaboration of business resources, lead generation and other business services will expand and leverage the footprint of LDHL. The diners provide a stage for the company to get its tentacles into the local community and have its loyal customer base as a source for finding businesses that are for sale, entrepreneur manager candidates and investors.It is anticipated that some of these customers will also become shareholders in the parent company.The plan is to open or collaborate to have 10 -12 locations operating over a three state area (Ohio, Michigan, Indiana) over the next24 -36 months. 6 Three Months Ended March 31, 2013 and 2012 For the three months ended March 31, 2013 and 2012, LD Holdings had revenues of $41,045 and $43,458, respectfully. LD Holdings had a working capital shortage and did not emphasize current operations.Management has elected to devote all of its time seeking financing partners to further implementation and expansion of its Business Plan. For the three months ended March 31, 2013 and 2012, LD Holdings incurred selling, general and administrative expenses of $131,080 and $107,963, respectively, of which $30,000 and $30,000 represents the fee for the services of John R. Ayling, Chairman and CEO. The fees have been accrued until the operations of the company permit payment, or the Chairman and CEO determines to take his fee in the form of stock.The total operating expenses resulted in an operating loss for the three months ended March 31, 2013 and 2012 of $107,953 and $81,544, respectively.Funding of these expenses was from short term loans from principal shareholders. For the three months ended March 31, 2013 and 2012, LD Holdings incurred interest expense of $17,542 and $18,517, respectively. Interest expense was accrued, and will be paid when the operations of the company permit payment. Liquidity and Capital Requirements LD Holdings had a net operating working deficit, at March 31, 2013, of $4,313,016.The working capital requirements of LD Holdings have been funded primarily with loans from shareholders. LD Holdings is seeking additional financing to continue to develop its business plan and to begin its implementation.The Company believes this amount will be substantial. Item 3.Quantitative and Qualitative Disclosures about market risk. Not Applicable. Item 4.Evaluation of Disclosure Controls and Procedures An evaluation of the effectiveness of the Company's disclosure controls and procedures as of March 31, 2013 was made under the supervision of John R. Ayling, the Chairman/Chief Executive Officer/Chief Accounting Officer.Based on that evaluation, Mr. Ayling concluded that the Company's disclosure controls and procedures are not effective to ensure that information required to be disclosed by the Company in reports that it files or submits under the Securities Exchange Act of 1934 is recorded, processed, summarized and reported within the time periods specified in Securities and Exchange Commission rules and forms. A material weakness in the Company's internal controls exists in that there is limited segregation of duties with respect to the Company's preparation and review of the Company's financial statements.This material weakness is a result of the Company's limited number of personnel.This material weakness may affect management's ability to effectively review and analyze elements of the financial statement closing process and prepare financial statements in accordance with U.S. GAAP. During the most recently completed fiscal quarter, there has been no significant change in the Company's internal control over financial reporting that has materially affected, or is reasonably likely to materially affect, the company's internal control over financial reporting. 7 Part II - OTHER INFORMATION Item 1. Legal Proceedings None. Item 2. Unregistered sales of equity securities and use of proceeds. None. Item 3. Defaults Upon Senior Securities None. Item 4. Submission of Matters to a Vote of Security Holders None. Item 5. Other Information None. Item 6. Exhibits 31 Rule 13a-14(a) Certification 32 Rule 13a-14(b) Certification 101 INS XBRL Instance Document* 101 SCH XBRL Schema Document* 101 CAL XBRL Calculation Linkbase Document* 101 DEF XBRL Definition Linkbase Document* 101 LAB XBRL Labels Linkbase Document* 101 PRE XBRL Presentation Linkbase Document* *The XBRL related information in Exhibit 101 shall not be deemed “filed” for purposes of Section 18 of the Securities Exchange Act of 1934, as amended, or otherwise subject to liability of that section and shall not be incorporated by reference into any filing or other document pursuant to the Securities Act of 1933, as amended, except as shall be expressly set forth by specific reference in such filing or document. 8 SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned thereunto duly authorized. LD Holdings, Inc. Date:May 17, 2013 /s/John R. Ayling John R. Ayling, Chairman/Chief Executive Officer/Chief Accounting Officer 9
